EXHIBIT 10.4

ADDENDUM TO PLEDGE AGREEMENT

Reference is hereby made to the Pledge Agreement (the “Pledge Agreement”) dated
as of May 3, 2011 by Northeast Ohio Natural Gas Corp., Orwell Natural Gas
Company, Brainard Gas Corp., Great Plains Natural Gas Company, Lightning
Pipeline Company, Inc., Spelman Pipeline Holdings, LLC, Kidron Pipeline, LLC,
Gas Natural Service Company, LLC, Gas Natural Inc. (collectively, the “Initial
Pledgors”) and any new Subsidiary of any Initial Pledgor, whether now existing
or hereafter formed or acquired, which becomes party to the Pledge Agreement by
executing an Addendum thereto (collectively, together with the Initial Pledgors,
and in each case with its respective successors and assigns, including
debtors-in-possession on behalf thereof, the “Pledgors” and, individually, a
“Pledgor”), for the benefit of Sun Life Assurance Company of Canada, as the
Secured Party. Capitalized terms used herein and not defined herein shall have
the meanings given to them in the Pledge Agreement. By its execution below, each
of the undersigned (i) Independence Oil, L.L.C., a North Carolina limited
liability company (“Independence”), (ii) Independence Oil Real Estate 1, L.L.C.,
a North Carolina limited liability company (“Independence RE 1”),
(iii) Independence Oil Real Estate 2, L.L.C., a North Carolina limited liability
company (“Independence RE 2”), and (iv) Independence Oil Real Estate 3, L.L.C.,
a North Carolina limited liability company (“Independence RE 3”; Independence,
Independence RE 1, Independence RE 2 and Independence RE 3 are referred to
herein, collectively, as the “New Pledgors” and, individually, as a “New
Pledgor”) agrees to become, and does hereby become, a Pledgor under the Pledge
Agreement and agrees to be bound by such Pledge Agreement as if originally a
party thereto. By its execution below, each of the undersigned New Pledgors
represents and warrants as to itself that all of the representations and
warranties contained in Section 4 of the Pledge Agreement are true and correct
in all respects of the date hereof. Each New Pledgor represents and warrants
that the Schedule A attached hereto sets forth all information required to be
scheduled under the original Schedule A to the Pledge Agreement and that the
attached Schedule A is true and correct in all respects. Each New Pledgor shall
take all steps necessary to perfect, in favor of the Secured Party, a
first-priority security interest in and lien against such New Pledgor’s Pledged
Collateral, including, without limitation, taking all steps necessary to
properly perfect the Secured Party’s interest in any uncertificated equity or
membership interests.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned New Pledgor, each a North Carolina
limited liability company has executed and delivered this Addendum to Pledge
Agreement as of this 24 day of October, 2012.

 

INDEPENDENCE OIL, L.L.C. By:   /s/ Thomas J. Smith  

Name: Thomas J. Smith

Title: President

 

Address for Notices:

8500 Station Street, Suite 100

Mentor, OH 44060

Fax: (440) 974-0844

INDEPENDENCE OIL REAL ESTATE 1, L.L.C.

By:   /s/ Thomas J. Smith  

Name: Thomas J. Smith

Title: President

 

Address for Notices:

8500 Station Street, Suite 100

Mentor, OH 44060

Fax: (440) 974-0844

INDEPENDENCE OIL REAL ESTATE 2, L.L.C.

By:   /s/ Thomas J. Smith  

Name: Thomas J. Smith

Title: President

 

Address for Notices:

8500 Station Street, Suite 100

Mentor, OH 44060

Fax: (440) 974-0844



--------------------------------------------------------------------------------

INDEPENDENCE OIL REAL ESTATE 3, L.L.C. By:   /s/ Thomas J. Smith  

Name: Thomas J. Smith

Title: President

 

Address for Notices:

8500 Station Street, Suite 100

Mentor, OH 44060

Fax: (440) 974-0844